ORDER
PER CURIAM
Rodney Wright (Movant) appeals the motion court’s denial of his Rule 24.035 amended motion for post-conviction relief without an evidentiary hearing. Movant contends that the motion court erred by denying his motion without an evidentiary hearing because his plea counsel rendered ineffective assistance by failing to explain there was a reasonable possibility that the trial court would order his sentences to run consecutively and by assuring him that the trial court would sentence him to no more than 15 years’ imprisonment. Mov-ant maintains that, but for plea counsel’s ineffective performance, he would have proceeded to trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).